Title: To James Madison from William Eaton, 7 July 1802
From: Eaton, William
To: Madison, James


Sir,
Tunis 7. July 1802.
Though the inclosure of this date needs no comment I cannot forbear remarking that it exhibits a melancholly proof of the truth of my apprehensions and of the necessity of more energy.
I should be more in detail; but this goes off immediately viâ Leghorn, and I have not yet possessed myself of whole facts. The slaves will be marched to this city tomorrow, and probably hence by land to Tripoli. I have the honor to be most respectfully Sir, your very obed. Servt.
William Eaton
P. S. July 10. By my circular of yesterday it is shewn that the Brig is of Philadelphia. The corsaire took in provisions at Bizerte, and departed 8th. inst. on another cruise. This Bey has objected to the American slaves marching through his country—says he does not wish to get himself into an embroil. They will be carried along the coast in a row-boat. I am not permitted by the Captors to have any communication with the captives—consequently do not know what treatment they suffer.
W. Eaton
 

   
   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC marked “Duplicate.”




   
   In the letterbook copy, Eaton wrote “inclosures” followed by an asterisk and added in the left-hand margin, “*Letter from my vice Consul at Bizerte—and my circular.” The translated copy, enclosed with the RC, of a letter to Eaton from Guiseppe Manucie at Bizerte, 7 July 1802, reported that “last night entered this port a Tripoline Xebec, having with him an American Brig and nine men which he captured off Cape Pallos” (1 p.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:194). For Eaton’s 7 July circular letter announcing the capture of the U.S. brig Franklin, see Cathcart to JM, 6 Aug. 1802, and n. 2.



   
   Filed with the RC is a copy of Eaton’s circular letter dated 9 July 1802 (1 p.), containing the same information as in his 7 July circular and adding that the captured brig came from Philadelphia.


